DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 8/19/21 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (5,408,326) (of record) in view of Ehring et al (9,322,772) (of record) and Hsieh et al (7,122,799) (of record).
Regarding claims 1, 7 and 10, figures 3, 4A and 4B of Wang below discloses an apparatus for measuring the light absorbance of a substance in a solution (abstract), the apparatus comprising:- at least one sample cell (body 40) arranged to contain the solution that is at least partially transparent to light of a predefined wavelength spectrum (column 1, lines 30-35); at least two light passages (i.e., light from LED1 and light from LED2) through a single cell (20) said at least one sample cell (40), each of said light passages having a known path length (column 1, line 54 through column 2, line 23); and an LED light source arrangement comprising at least two LEDs (LED 1 and LED2), each arranged to emit a light output with a wavelength different to the other LED or LEDs within said predefined wavelength spectrum (column 6, lines 52-56 and column 7, lines 42-48), wherein each of the at least two LEDs includes an associated optical fiber bundle (23 and 24), the optical fiber bundle comprising plural optical fibers (23a and 24a), the optical fiber bundle providing a plurality of discrete light guides (23a, 24a) from a respective LED to each of the light passages, wherein the LED light source arrangement further comprises at least one optical filter for each LED, wherein said at least one optical filter for each LED is arranged between the respective LED and the respective optical fiber bundle, and wherein the at least two light passages in the single sample cell (20) are associated with different LEDs (LED1 and LED2).

    PNG
    media_image1.png
    560
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    554
    media_image2.png
    Greyscale

Wang teaches the use of optical filter (column 5, lines 40-50); however, Wang does not explicitly teach that the LED light source arrangement further comprises at least one optical filter for each LED, and wherein said at least one optical filter for each LED is arranged between the respective LED and the respective optical fiber bundle. Ehring et al, from the same field of endeavor, discloses an apparatus for measuring the absorbance of a substance in a solution in which the LED light source arrangement (820) further comprises at least one optical filter (866, 367, 368) for each LED (826, 327, 328), and wherein said at least one optical filter for each LED is arranged between the respective LED (326, 327, 328) and the respective optical fiber bundle (356, 357, 358) (see figure 4 below and column 6, lines 35-51)

    PNG
    media_image3.png
    547
    732
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the LEDs with different wavelengths of Wang by LEDs with filters as taught by Ehring et al because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Wang does not teach that the at least two light passages through a single sample cell of the at least one sample cell and each of the light passages having a known path length and wherein the at least two light passages are spaced apart from each other in the single sample cell; however, such the feature is known in the art as taught by Hsieh et al.
Figure 5 of Hsieh et al below discloses a device for measuring concentration of a substance within a sample (317) in which at least two light passages (i.e., from LED 312 to detector 320 and from LED 310 to detector 320) pass through a single sample cell (315) of the at least one sample cell and each of the light passages having a known path length (X, X+ΔX) and wherein the at least two passages are spaced apart from each other in the single sample cell (figure 5 and column 11, lines 7-38).

    PNG
    media_image4.png
    502
    625
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Wang to measure the concentration of a substance within a single cell as taught by Hsieh et al. The rationale for this modification would have arisen from the fact that using dual path lengths of Hsieh et al would improve quantitative analysis of DNA concentration as suggested by Hsieh et al (column 11, lines 7-10).
Regarding claims 2 and 11, figure 3 of Wang teaches a controller arranged to control the light output from the LED light source arrangement (LED1 and LED2) (column 9, lines 1-31).
Regarding claim 3, Wang teaches the use of dual wavelength absorption detector (abstract) in which at least one sample cell (20) is a dual path length flow cell comprising at least two light passages (23a, 24a).
Wang does not teach that each of said light passages has a path length differing from each of the other light passages.
Figure 5 of Hsieh et al above teaches at least one sample cell (315) is a dual path length well comprising at least two light passages, and wherein each of the light passages has a path length (X, X+ΔX) differing from each of the other light passages.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Wang for measuring the concentration of a sample in a sample cell having dual path lengths as taught by Hsieh et al, thus the quantitative analysis of the concentration is improved as suggested by Hsieh et al (column 11, lines 7-10).
Regarding claim 4, Wang teaches that additional branches could be added to the optical guide, each additional branch being associated with an additional LED having different wavelength from the other LEDs (column 7, lines 42-48). 
Wang does not teach that at least two flow cells, each having at least one light passage.
Figure 4 of Ehring et al above teaches at least two flow cells (330, 331) each has at least one light passage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Wang an addition branch for measuring a second flow cell as taught by Ehring et al. The rationale for this
modification would have arisen from the fact that using addition flow cell for simultaneously measuring concentration of different solutions. Thus, increase the speed of measurement.
Regarding claim 8, Wang and Ehring et al do not explicitly teach that at least one of the LEDs is arranged to be replaceable. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device of Wang and Ehring et al, especially, the LED unit is arranged or modified so that the LEDs are replaceable, thus reduce the cost of the device.
Regarding claim 9, Wang teaches the use of reference wavelength (column 3, line 12-22, column 4, lines 3-11 and column 9, lines 18-31). Thus, it is inherent that the device including a reference detector and wherein said optical fiber bundle includes an optical fiber for providing a light path to reference detector.
Regarding claim 13, both Wang and Ehring et al do not teach that the at least two LEDs are caused to emit light in a predetermined cycle and the quantifying step includes recording the intensity of light propagating from the solution at each light passage an interval corresponding to the cycle. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Wang and Ehring et al by including a step of “the at least two LEDs are caused to emit light in a predetermined cycle and the quantifying step includes recording the intensity of light propagating from the solution at each light passage an intervals corresponding to the cycle” because this is a known way which is known for measuring the concentration of the sample.
Regarding claim 14, Wang teaches that the step of providing an optical fiber bundle includes routing one or more of the optical fibers to a respective reference detector (column 3, line 12-22, column 4, lines 3-11 and column 9, lines 18-31), and the step of quantifying the light propagating from the solution, includes comparing the light intensity propagating from the solution with the light intensity at a respective detector (see abstract, column 9, lines 38-53 and last limitation of claim 12).
Claims 15-16, Wang teaches that the LED emits an ultraviolet wavelength (column 1, lines 30-36).
Regarding claims 17 and 18, Wang and Ehring et al teach that the sample cell has a flow inlet and a flow outlet configured to cause a sample to flow in a direction transverse to each of the at least two light passages (figure 3 of Wang and figure 4 of Ehring et al).

Allowable Subject Matter
8. Claims 6, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
9. Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.
a. Applicant’s remarks argues that the references fail to teach the new added limitation “wherein the at least two light passages are spaced apart from each other in the single sample cell”.  The argument is not deemed to be persuasive because: 
a1) the claim language is broad enough to read on the teachings of Wang, for example, figure 4B below shows that “the at least two light passages (fiber ends 23a of LED1 and fiber ends 24a of LED2) are spaced apart (i.e., by fiber ends 25a) from each other in the single sample cell (20)”. 
    PNG
    media_image5.png
    371
    594
    media_image5.png
    Greyscale

a2) Even though this limitation is read with respect to the present specification, the limitation is well known in the art as taught by Hsieh et al.
Figure 5 of Hsieh et al above teaches that “the at least two light passages (310 and 312) are spaced apart from each other in the single sample cell (315)”. 
	b. Applicant’s remarks the references do not teach two light passages associated with different LEDs; however, this limitation is taught by Wang or Hsieh et al.  Wang teaches two light passages (23a, 24a) associated with different LEDs (LED 1 and LED2) and Hsieh et al teaches the two light passages (310, 312) associated with different LEDs (310, 312).
c. Applicant’s remarks argues that Wang does not reasonably teach or suggest that the at least two light passages are spaced apart from each other in the single sample cell ,as recited by amended claim 1. As mentioned above, figures 4A and 4B teaches that “the at least two light passages (fiber ends 23a of LED1 and fiber ends 24a of LED2) are spaced apart (i.e., by fiber ends 25a) from each other in the single sample cell (20)”.
	In view of the foregoing, it is believed that the rejection of the claims under 35 USC 103 is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  June 28, 2022